Citation Nr: 0838906	
Decision Date: 11/12/08    Archive Date: 11/20/08	

DOCKET NO.  05-39 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to Type II diabetes mellitus. 

2.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to Type II diabetes mellitus. 

3.  Entitlement to service connection for bilateral lower 
extremity edema, claimed as secondary to Type II diabetes 
mellitus. 

4.  Entitlement to service connection for anemia, claimed as 
secondary to Type II diabetes mellitus. 

5.  Entitlement to service connection for hypertensive 
retinopathy and cataracts, claimed as secondary to Type II 
diabetes mellitus. 

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
Type II diabetes mellitus. 

7.  Entitlement to an increased rating for Type II diabetes 
mellitus, initially evaluated as 10 percent disabling prior 
to August 23, 2007, and as 20 percent disabling thereafter.   

8.  Entitlement to an effective date earlier than March 15, 
2004 for an award of service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2005 and March 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

Finally, for reasons which will become apparent, the appeal 
as to all issues save that of an increased rating for 
service-connected Type II diabetes mellitus and an effective 
date earlier than March 15, 2004 for the award of service 
connection for Type II diabetes mellitus is being REMANDED to 
the RO via the Appeals 


Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to August 23, 2007, the veteran's Type II diabetes 
mellitus was manageable by a restricted diet only.  

2.  The veteran's Type II diabetes mellitus is currently 
managed through a combination of a restricted diet and oral 
hypoglycemic agent(s), with no apparent need for insulin.  

3.  The veteran's claim for service connection for Type II 
diabetes mellitus was received no earlier than March 15, 
2004.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for Type II diabetes mellitus prior to August 23, 
2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119 and Part 4, Code 7913 (2008).

2.  The criteria for a current evaluation in excess of 
20 percent for Type II diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119 and Part 4, 
Code 7913 (2008).  

3.  An effective date earlier than March 15, 2004 for an 
award of service connection for Type II diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
service connected Type II diabetes mellitus.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of January 2005, 
service connection and an initial 10 percent evaluation was 
granted for Type II diabetes mellitus, effective from 
March 15, 2004, the date of the receipt of the veteran's 
claim for service connection.  The veteran voiced his 
disagreement with the assignment of that 10 percent 
evaluation, with the result that, in a subsequent rating 
decision of March 2008, the RO granted a 20 percent 
evaluation for service-connected Type II diabetes mellitus, 
effective from August 23, 2007.  The current appeal ensued.  

Pertinent evidence of record is the effect that, during the 
period from early to mid-March 2004, the veteran consistently 
exhibited an elevated serum blood glucose.  During the course 
of VA outpatient treatment in mid-March 2004, the veteran 
reported that he had been told that he had diabetes mellitus, 
though this was apparently "not clear" in (the veteran's) 
chart.  Significantly, the veteran expressed some concern 
about learning a diabetic diet, inasmuch as he did not cook.  

The Board notes that, following a period of private emergency 
room treatment in mid-April 2004, the veteran received a 
diagnosis of probable first onset diabetes.  However, as late 
as June 2006, and for some period thereafter, the veteran was 
described as not receiving medication for control of his 
diabetes mellitus.  Rather, the veteran's Type II diabetes 
mellitus was "well-controlled" with diet alone.  

The Board observes that, during the course of VA outpatient 
treatment on August 23, 2007, the veteran was once again 
described as not on any medication for control of his Type II 
diabetes mellitus.  Further noted was that the veteran had 
never been on insulin, and did not have a home glucometer.  
Following evaluation, the veteran's Type II diabetes mellitus 
was described as under "poor control," though with no 
evidence of any severe hyperglycemia.  Accordingly, it was 
recommended that the veteran begin on Glipizide for control 
of his diabetes mellitus.  Also recommended was that the 
veteran be given a glucometer, and advised of the need to eat 
regular meals in order to avoid hypoglycemia.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected diabetes 
mellitus where such disability is manageable by a restricted 
diet only.  A 20 percent evaluation, under those same laws 
and regulations, requires demonstrated evidence of diabetes 
mellitus requiring treatment with insulin and a restricted 
diet, and/or an oral hypoglycemic agent and a restricted 
diet.  Finally, a 40 percent evaluation is warranted where 
there is a demonstrated need for insulin and a restricted 
diet, in conjunction with physician-prescribed regulation of 
activities.  38 C.F.R. § 4.119 and Part 4, Code 7913 (2008).  

As is clear from the above, the 10 percent evaluation in 
effect for the veteran's service-connected Type II diabetes 
mellitus prior to August 23, 2007 was appropriate, and an 
increased rating is not warranted.  Prior to that time, the 
veteran's Type II diabetes mellitus was well controlled 
exclusively through the use of a restricted diet, with no 
need for prescribed medication.  Not until August 23, 2007 
was it determined that the veteran's diabetes mellitus was 
under such "poor control" as to require treatment with 
medication, specifically, Glipizide, thereby warranting the 
assignment of a 20 percent evaluation.

As noted above, in order to warrant the assignment of a 
greater than 20 percent (which is to say, 40 percent) 
evaluation for service-connected diabetes mellitus, there 
must be demonstrated a need for insulin and a restricted 
diet, as well as regulation of activities.  However, based on 
the evidence of record, as recently as November 2007, the 
veteran has been described as never having been on insulin.  
Nor is there any evidence that, due exclusively to the 
veteran's service-connected Type II diabetes mellitus, he 
requires any regulation of activities.  Under the 
circumstances, a greater than 20 percent evaluation for the 
veteran's service-connected Type II diabetes mellitus is not 
in order.  

Turning to the issue of an effective date earlier than March 
15, 2004 for an award of service connection for Type II 
diabetes mellitus, the Board notes that service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be presumed for diabetes mellitus manifested to a 
compensable degree within a one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  Further, as the veteran was 
exposed to herbicides, there is a presumption of service 
connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 
1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  

In the present case, a review of the record discloses that 
the veteran's original claim for service connection for Type 
II diabetes mellitus was received on March 15, 2004.  
Pertinent evidence of record is to the effect that the 
veteran had been told that he had diabetes mellitus only four 
days earlier, on March 11, 2004.  Significantly, following an 
episode of private emergency room treatment in mid-April 
2004, the veteran received a diagnosis of "probable" first 
onset diabetes mellitus, a diagnosis which was confirmed on 
VA medical examination in November of that same year.  

The Board observes that, in a rating decision of January 
2005, the RO granted service connection for Type II diabetes 
mellitus, effective from March 15, 2004, the date of receipt 
of the veteran's original claim for service connection for 
that disability.  In pertinent part, the veteran argues that 
he is entitled to an effective date around or about 1994, the 
date he alleges he was first diagnosed with and treated for 
diabetes mellitus.

The Board concedes that, based on a review of the entire 
evidence of record, and in particular, certain records of 
incarceration, the veteran may, in fact, have exhibited 
certain symptoms of diabetes mellitus as early as the mid to 
late 1990's.  However, his original claim for service 
connection for that disability was received no earlier than 
March 15, 2004.  While the veteran might, in fact, have been 
told that he had diabetes mellitus on March 11, four days 
earlier, the effective date of an evaluation and award of 
compensation based on an original claim is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2008).  In the case at hand, it is 
clear that the "later" date is March 15, 2004, the date of 
receipt of the veteran's original claim for service 
connection for diabetes mellitus.  Under the circumstances, 
the veteran's claim for an earlier effective date must be 
denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence that he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances related to the disability.  Vazquez-Flores, at 
pp. 5-6.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in May and October 2004, 
and in March 2006.  In those letters, VA informed the veteran 
that, in order to substantiate his claim for an increased 
rating, he needed to show that his service-connected 
disability had undergone an increase in severity.  Finally, 
the veteran was advised that, in order to substantiate his 
claim for an earlier effective date, he needed to demonstrate 
that he had, in fact, filed a "claim" for service connection 
prior to the date in question, that is, March 15, 2004.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire record, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained VA and private treatment 
records, as well as both VA and private examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
§ 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An initial evaluation in excess of 10 percent for service-
connected Type II diabetes mellitus prior to August 23, 2007 
is denied.  

A current evaluation in excess of 20 percent for service-
connected Type II diabetes mellitus is denied.  

An effective date prior to March 15, 2004 for an award of 
service connection for Type II diabetes mellitus is denied.  





REMAND

In addition to the above, the veteran in this case seeks 
service connection for hypertension, end stage renal disease, 
bilateral lower extremity edema, anemia, hypertensive 
retinopathy and cataracts, and peripheral neuropathy of the 
lower extremities, all of which, it is alleged, are in some 
way proximately due to, the result of, or aggravated by the 
veteran's service-connected Type II diabetes mellitus.  

In that regard, pertinent evidence of record is to the effect 
that the veteran currently suffers from hypertension, as well 
as end stage renal disease, edema of the lower extremities, 
anemia, and retinopathy.  Similarly clear is that, in the 
past, the veteran has received both a diagnosis of and 
treatment for cataracts.  Current evidence of record, while 
somewhat ambiguous, would appear to indicate that the veteran 
suffers from peripheral neuropathy, at least of his right 
lower extremity.  

The Board observes that, following the aforementioned VA 
medical examination in November 2004, an opinion was offered 
as to the nature and etiology of the veteran's hypertension, 
end stage renal disease, and retinopathy, at least insofar as 
those disabilities did or did not have some relationship to 
the veteran's service-connected diabetes mellitus.  However, 
no opinion was offered as to the relationship, if any, 
between the veteran's lower extremity edema, anemia, or 
cataracts and his service-connected diabetes mellitus.  Nor 
was an opinion offered as to whether any of the disabilities 
currently at issue were in any way aggravated by the 
veteran's Type II diabetes mellitus.  See 
38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 446 (1995).  Under the circumstances, the 
Board is of the opinion that additional development is 
necessary prior to a final adjudication of the veteran's 
current claims for secondary service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be included in the claims folder.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his current hypertension, end stage 
renal disease, bilateral lower extremity 
edema, anemia, retinopathy and cataracts, 
and peripheral neuropathy of the lower 
extremities.  The veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examinations, 
the appropriate examiner or examiners 
should offer an opinion as to whether the 
veteran's hypertension, end stage renal 
disease, bilateral lower extremity edema, 
anemia, retinopathy and cataracts, and 
peripheral neuropathy of the lower 
extremities are as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected Type II diabetes mellitus.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  Then review the veteran's claims for 
service connection for hypertension, end 
stage renal disease, bilateral lower 
extremity edema, anemia, retinopathy and 
cataracts, and peripheral neuropathy of 
the lower extremities.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
March 2008.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


